Citation Nr: 0941039	
Decision Date: 10/28/09    Archive Date: 11/04/09

DOCKET NO.  08-22 845	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1951 to March 
1956 and from April 1956 to August 1963.  He died in February 
2006.  The appellant is his surviving spouse.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The Veteran died on February [redacted], 2006.  The death 
certificate lists the immediate cause of death as chronic 
obstructive pulmonary disease (COPD) with myocardial 
infarction (MI) and laryngeal cancer listed as other 
significant conditions contributing to death, but not 
resulting in the underlying cause.  

3.  At the time of his death, the Veteran was service-
connected for anxiety and depression.  

4.  The cause of the Veteran's death has not been shown to 
have a causal connection to service or to a service-connected 
disorder.


CONCLUSION OF LAW

The criteria for service connection for the cause of the 
Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1310, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

According to VCAA, VA's duties to notify and assist require 
that upon receipt of a complete or substantially complete 
application for benefits, VA must notify a veteran and his or 
her representative, if any, of any information, plus any 
medical evidence or lay evidence, necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform a claimant of any information and evidence not of 
record (1) necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the Veteran is expected to 
provide.  In fact, proper notice must inform a claimant of: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006). 

Furthermore, adequate notice in claims of service connection 
for the cause of a veteran's death further must notify a 
claimant of (1) a statement of the conditions, if any, for 
which a veteran was service-connected at the time of his 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected. See Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).

In the present case, the appellant was notified in a May 2008 
letter of the information and evidence needed to substantiate 
and complete her appeal.  The May 2008 letter also RO 
notified the appellant that a disability rating and an 
effective date for the award of benefits are assigned in 
cases where service connection is warranted, and it fully 
satisfies the requirements of Hupp.  See Dingess/Hartman, 19 
Vet. App. at 484; Hupp, 21 Vet. App. at 352-53.  Although the 
notice requirements were not satisfied prior to the rating 
decision on appeal, the RO readjudicated the Veteran's claim 
in a May 2008 Statement of the Case (SOC).

For these reasons, although the Veteran has not identified or 
demonstrated that any potential errors are prejudicial, the 
Board finds that any arguable lack of full preadjudication 
notice in this appeal has not, in any way, prejudiced the 
Veteran.  See Shinseki v. Sanders, 07-1209 slip op. at 11-12 
(April 21, 2009).  

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  See 38 C.F.R. § 3.159(c).  The Veteran's service 
treatment records (STR) and all relevant, identified post-
service records have been obtained.  There is no indication 
of any missing records for which VA has not made adequate 
search efforts to date.  The claims file has not been 
reviewed by a VA examiner to obtain an opinion regard the 
issue of the cause of the Veteran's death.  The Board finds, 
however, that the record contains sufficient competent 
evidence upon which the Board can decide the claim.  See 38 
U.S.C.A. §  5103A(d); 38 C.F.R. § 3.159(c)(4)(i).  The 
appellant was also advised of her entitlement to a hearing 
before the RO and before the Board in conjunction with her 
appeal, but she has not requested such a hearing.  

Accordingly, the Board finds that all necessary facts have 
been properly developed in regard to the Veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist in the development of evidence 
necessary to substantiate the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  Rather, remanding this case for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the Veteran are to be avoided).

Since all duties to notify and assist have been satisfied, 
the Board will proceed with consideration of the appeal.  


II.  Analysis

The appellant is contending that service connection is 
warranted for the cause of the Veteran's death.  The death 
certificate lists the immediate cause of death as chronic 
obstructive pulmonary disease (COPD), and it lists myocardial 
infarction (MI) and laryngeal cancer as other significant 
conditions contributing to death, but not resulting in the 
underlying (immediate) cause.  

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by active service was either (1) the principal 
(primary) cause of death or (2) a contributory cause of 
death.  To be considered a principal (primary) cause of 
death, a service-connected disability must have been singly 
or jointly with some other condition the immediate or 
underlying cause of death or have been etiologically related 
to the cause of death.  38 C.F.R. § 3.312(b).  For a service-
connected disability to be a contributing cause, it must have 
substantially or materially contributed to the Veteran's 
death; it is not sufficient to show that it casually shared 
in producing death, but rather there must be a causal 
connection.  A contributory cause of death is inherently one 
not related to the principal cause.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312 (2003).

The Board further notes that a veteran's death shall not be 
considered to have resulted from personal injury suffered or 
disease contracted in the line of duty in the active 
military, naval, or air service if it resulted from injury or 
disease attributable to the use of tobacco products by a 
veteran during active service.  38 U.S.C.A. § 1103(a); 
38 C.F.R. § 3.300.

In the present case, the Veteran's STR and service personnel 
records (SPR) establish that he was discharged from active 
service due to diagnosis of acute anxiety reaction.  In July 
1963, the Veteran underwent a Physical Evaluation Board (PEB) 
proceeding.  The PEB's physical examination report shows that 
the diagnosis was anxiety reaction acute, moderate, 
manifested by increasing tension, with some elements of 
depression and headaches.  Otherwise, clinical evaluation of 
all systems was "normal"; blood pressure readings were 
108/60, 108/58, and 106/58, and a July 1963 chest X-ray was 
negative.  The attached narrative summary states that routine 
laboratory and clinical studies were "essentially within 
normal limits."

In short, the Veteran's STR documents no complaints, 
findings, or diagnosis related to a respiratory disorder, a 
heart disorder, or laryngeal cancer.

Similarly, there is no evidence of any such symptomatology 
following the Veteran's discharge until February 1983, when 
the Veteran presented at a VA medical center (VAMC) with 
complaints of right upper quadrant pain.  The treatment note 
indicates that a chest X-ray was consistent with COPD.  
Subsequent VA outpatient records show continued treatment for 
complaints related to a respiratory disorder diagnosed as 
emphysema, COPD, and chronic bronchitis; the Veteran was 
continuously advised to quit smoking.  For instance, a 
December 1987 VA outpatient treatment note indicates that the 
Veteran had a long history of COPD secondary to cigarette 
smoking-- 2 packs per day for 25 years.  More recent 
treatment notes show that the Veteran required continuous 
outpatient oxygen therapy.  In February 2006, shortly before 
his death, he was cautioned that continuing to smoke while on 
oxygen was "not the thing to do," and presented the 
potential for an explosion.  

With regard to treatment for a heart disorder, the outpatient 
treatment records include a March 1991 electrocardiogram 
(EKG) report noting inferior infarct (age undetermined), 
nonspecific ST abnormality; abnormal EKG.  In a March 1993 
progress note, the Veteran's treating private (non-VA) 
physician noted the Veteran's history to include an MI in 
1980 with cardiac arrest; the pertinent diagnosis was 
arteriosclerotic heart disease ("ACSHD").  Similarly, a 
September 1993, VA history and physical examination report 
documents that the Veteran reported having had a mild heart 
attack (myocardial infarction or MI) in 1980.  The Board 
notes that further medical evidence shows that the Veteran 
had another MI in February 2002, and he received various 
treatment for coronary artery disease (CAD) and hypertension.  

With regard to symptoms of throat cancer, the medical 
evidence shows a history of the Veteran having had two vocal 
cord polyps removed in May 1991.  VA treatment records also 
establish that he was diagnosed in approximately September 
2005 with epiglottic cancer due to the presence of malignant 
neoplasms of the larynx.  

In summary, there is no evidence supporting a finding that 
direct service connection is warranted for a respiratory 
disorder, a heart disorder, or laryngeal cancer.  These 
disorders were first diagnosed many years following the 
Veteran's discharge, and the medical evidence does not 
indicate that any such disorder was etiologically related to 
the Veteran's active service.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000); Velez v. West, 11 Vet. App. 148, 
152 (1998).  Additionally, the evidence does not demonstrate 
a continuity of symptomatology following the Veteran's 
discharge.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997).  Finally, to the extent the 
medical evidence shows that the Veteran had a heart or 
respiratory due to smoking, service connection is not 
warranted for disabilities or death due to use of tobacco 
products.  See 38 U.S.C.A. § 1103(a); 38 C.F.R. § 3.300.

As the record contains to indication that a disability 
incurred in or aggravated by active service was the principal 
cause of death, service connection for the cause of the 
Veteran's death is not warranted on that basis.  See 
38 C.F.R. § 3.312(b).  

The appellant contends, in the alternative, that the 
Veteran's service-connected anxiety disorder with depression 
was a contributing cause of death.  She asserts that the 
Veteran's service-connected anxiety caused anxiety attacks 
with severe symptoms that put additional stress on his heart.  
In other words, she is contending that the service-connected 
disability worsened his cardiovascular disabilities.  As 
indicated, the death certificate lists a MI as a significant 
condition contributing to the Veteran's death, but not 
resulting in the underlying cause (COPD).  

In this regard, the Board notes that the medical evidence 
shows intermittent complaints related to the service-
connected anxiety and depression.  For instance, in June 
1995, the Veteran presented for treatment with his private 
treating physician with complaints of chest pain.  The 
physician noted that the Veteran's chest pain was associated 
with shortness of breath, diaphoresis, and anxiety.  An 
August 1995 treatment note from the same private physician 
shows that the Veteran complained of feeling nervous and 
crying; he also had suicidal ideation.  The Veteran indicated 
that he had been "ok" until the prior month when he was 
involved in a motor vehicle accident (MVA), which resulted in 
numerous medical bills.  Then, in a September 1995 letter, a 
physician's assistant (P.A.) (from the private physician's 
office) wrote that the Veteran had begun having chest pains, 
and then developed severe paranoia, with a "death wish" and 
suicidal ideation.

Subsequent treatment notes show continued complaints of 
anxiety, depression, and paranoia.  For instance, a February 
1997 VA mental health treatment note indicates that the 
Veteran had symptoms of paranoia; the diagnosis was paranoid 
personality.  Also, an April 2001 VA emergency department 
note indicates that the Veteran complained of increased 
anxiety due to COPD exacerbations.  More recently, the record 
includes an August 2005 VA metal health clinic (MHC) note 
indicating that the Veteran complained of a fear of doctors; 
he had previously refused to stay at hospital due to this 
fear, as he felt the doctor was trying to kill him. (A 
December 2004 emergency department record shows that the 
Veteran presented with complaints of shortness of breath, but 
decided he wanted to leave.)

More recently, the VA treatment records include an October 
2005 post-operative laryngoscopy report noting a diagnosis of 
squamous cell carcinoma ("SCCa") of the epiglottis.  Due to 
his many comorbidities such as severe COPD and CAD, he was 
not recommended for surgery.  Rather, he was admitted for 
chemotherapy treatment in November 2005.  During the first 
week of treatment, the Veteran started voicing a desire to 
discontinue treatment and return home.  For this reason, he 
underwent a VA psychology consultation on November 4, 2005.  
The Veteran complained of acute anxiety due to his prognosis 
and isolation from his family.  The assessment was 
"[a]nxiety-producing ambivalence toward continuing with his 
treatment."  On November 6, 2005, the Veteran spent some 
time with his family, and then indicated that he wanted to 
stay and continue his chemotherapy treatment.  Two days 
later, on November 8, 2005, the Veteran discontinued 
chemotherapy in order to go home and spend his remaining time 
with his wife.  A discharge note summarizes that the Veteran 
had been nervous and upset throughout his stay.

Next, a late-November 2005 VA oncology treatment summary 
indicates that the Veteran went home because he was homesick.  
Subsequent to his discharge, the Veteran's family explained 
to him that the chemotherapy was potentially curative, which 
the Veteran had not understood.  Accordingly, he sought 
readmission to continue treatment, but VA would not readmit 
him due to his having previously left against medical advice.

Because VA did not readmit him, the Veteran sought treatment 
at a private hospital.  He underwent a consultation in 
November 2005 and a computed tomography (CT) scan and 
esophagogastroduodenoscopy with PEG tube placement in 
December 2005.  Chemotherapy treatment was then started on 
December 28, 2005, on an outpatient basis.  On January 23, 
2006, he was admitted due to dehydration, having had lost 
weight, and due to problems with his PEG tube.  He was 
discharged on January 28, 2006.  The discharge summary 
reports that his condition had improved on supplements.  

Accordingly, he continued his treatment on an outpatient 
basis.  A January 30, 2006 progress note indicates that the 
Veteran had just completed his twenty-third chemotherapy 
treatment, with nine more scheduled.  On physical 
examination, the physician noted that the tumor itself 
appeared to have almost totally resolved, and overall, the 
Veteran had done "quite well" on therapy.  His treatment 
ended on February 10, 2006.  In a February 10, 2006 treatment 
summary, a treating oncologist explained that the Veteran's 
course of treatment continued from December 28, 2005 until 
February 10, 2006.  Due to "numerous social problems" and a 
difficulty getting the Veteran to come to appointments, it 
"took us quite a while to get him started," but the Veteran 
completed treatment on schedule with no missed day.  During 
the course of his treatment the Veteran lost 11 pounds, and 
he was essentially PEG feeding tube dependent toward the end 
of his treatment.  He also had significant difficulties with 
chest pain and oropharyngeal discomfort.  A CT scan had 
revealed focal calcification in the left lobe of the liver 
and in the right lobe of the lung.  There were significant 
COPD changes in the lung base.  The physician concluded that 
the Veteran was scheduled for follow-up, but the tumor had 
"essentially resolved."  

Two days later, on February 12, 2006, he was admitted to the 
emergency department (ED) with complaints of chest pain for 
two days.  It was noted that he was in so much pain, he was 
very agitated and almost hallucinating.  At the time of 
admission, he was being followed by Hospice for end-stage 
COPD, and the Hospice was considering medication for anxiety 
and agitation.  The assessment on admission was exacerbation 
of emphysema with hypoxia; non-ST segment elevation MI with 
positive Troponin, and status post throat cancer.  It was 
also noted that the Veteran had endorsed suicidal ideation 
due to the severe pain.  

In a February 12, 2006 ED treatment summary, a physician 
explained that the Veteran had complained of chest pain worse 
with deep inspiration and movement, and shortness of breath 
starting that day, but otherwise he had been in his normal 
state of health.  Due to his complaints, he had received 
medication for pain, nausea, shortness of breath, and 
restlessness/agitation.  

During his inpatient treatment, a physician who had 
previously administered the Veteran's chemotherapy treatment 
was also consulted.  In a February 13, 2006 report, he 
summarized the Veteran's prior chemotherapy treatment.  He 
also pointed out that the Veteran had continued to smoke even 
though he was on 3 liters by nasal cannula of oxygen.  
According to the physician, the Veteran was strongly 
encouraged to stop smoking, as the smoking (a) might 
potentially cause him problems while on oxygen, (b) might 
worsen his overall lung disease, and (c) would end up causing 
a worsening of his cardiovascular status.  The physician 
noted the Veteran's medical history to include end-stage 
COPD, laryngeal carcinoma, hypertension, hyperlipidemia, 
congestive heart failure, depression, anxiety, and hernia 
repair.  The physician's impression was that the Veteran 
would be expected to go into nicotine withdrawal soon, and 
part of his problem was "most likely" due to his 
"cardiovascular disease and its continued problems with 
smoking," which would not be related to the chemoradiation 
therapy.  The prognosis was "quite grim," but "probably 
more so because of his COPD than as opposed to his recently 
treated malignancy."  

The Veteran was discharged from the emergency department on 
February 16, 2006.  The primary diagnoses on discharge were 
respiratory failure, end-stage COPD, carcinoma of the throat, 
and MI.  He had undergone serial EKGs and Troponins were 
obtained, but the Veteran was basically unresponsive, except 
for becoming intermittently agitated, which was appeased with 
morphine and a medication for anxiety.  In accord with the 
wishes of the Veteran and his family, he was discharged to 
home for hospice care.  He was to be continued on pain 
medication, oxygen, and anxiety medication.  

As indicated by the death certificate, the Veteran died 
shortly thereafter on February [redacted], 2006.  

After a careful review, the Board finds that the record 
weighs against a conclusion that the Veteran's service-
connected anxiety and depression was a contributory cause of 
death.  Although some evidence, such as the April 2001 
emergency department note, indicates that the Veteran's 
nonservice-connected disabilities increased the severity of 
his service-connected anxiety with depression, service 
connection on this basis is not warranted.  See  Johnston v. 
Brown, 10 Vet. App. 80, 86 (1997) (additional disability is 
not compensable when a service-connected disability is 
aggravated by a nonservice-connected disability).

The November 2005 VA treatment notes also suggest that the 
Veteran discontinued his chemotherapy treatment due to 
anxiety and depression.  In February 2006, however, a private 
physician opined that the Veteran's recently treated 
malignancy did not contribute to his condition.  Rather, the 
record shows, the Veteran restarted chemotherapy less than 
two months later, and this treatment successfully resolved 
his laryngeal cancer.  In other words, to the extent the 
record indicates that the Veteran's service-connected anxiety 
and depression may have caused a delay in his receiving 
chemotherapy, there is no evidence showing that this delay 
more than casually contributed to the Veteran's death.  

Most importantly, the private physician in February 2006, as 
indicated, attributed the Veteran's condition to smoking-
related cardiovascular disease and end-stage COPD.  The Board 
finds that this physician's opinion is especially probative, 
as the physician was aware of the Veteran's pertinent medical 
history having had previously reviewed his pertinent medical 
history in relation to administration of chemotherapy 
treatment.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993) 
(the Board's duty is to assess the credibility and probative 
value of medical evidence); Nieves-Rodriquez v. Peake, 22 
Vet. App. 295, 304 (2008) (holding that a medical opinion 
carries significant probative value if it was fully informed 
of the pertinent factual premises, which information may come 
through having treated a veteran for a long period of time or 
through a factually accurate medical history reported by a 
veteran).  

The physician's opinion is also probative as he fully 
explained the basis for his opinion.  See Nieves-Rodriquez v. 
Peake, 22 Vet. App. at 304.  Although the physician expressed 
part of his opinion in speculative language ("probably"), 
he also indicated that the Veteran's problem was in part 
"most likely" due to smoking-related cardiovascular 
disease, which is a sufficient degree of medical certainty to 
support a medical nexus opinion.  See, e.g., Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992); Bostain v. West, 11 
Vet. App. 124, 127-28 (1998); Obert v. Brown, 5 Vet. App. 30, 
33 (1993).

Accordingly, the Board finds that the competent and probative 
medical evidence of record demonstrates that the Veteran's 
service-connected anxiety and depression was not a 
contributory cause of death.  

Currently, the only evidence supporting the appellant's claim 
is her own lay assertions that the Veteran's service-
connected anxiety and depression increased the severity of 
his cardiovascular disorders.  Specifically, in her July 2007 
Notice of Disagreement (NOD), the appellant wrote that the 
Veteran had been diagnosed with hypertension due to anxiety, 
and he was prescribed medication for anxiety.  Then, during 
his chemotherapy, he was taken off his anxiety and 
hypertension medications, which caused severe, frequent, and 
debilitating anxiety attacks.  Further, he had previously had 
two anxiety attacks that had the same signs and symptoms of a 
heart attack.  The appellant also noted that to her 
knowledge, the Veteran had never been diagnosed with any type 
of heart condition.  She also wrote in her July 2008 
Substantive Appeal that the Veteran's anxiety attacks were so 
severe that the symptoms "could have" added additional 
stress to the Veteran's heart.  

A layperson is competent to report on the onset and 
continuity of observable symptomatology.  See Layno v. Brown, 
6 Vet. App. 465, 470 (1994) (a veteran is competent to report 
on that of which he or she has personal knowledge).  Lay 
evidence can also be competent and sufficient evidence of a 
diagnosis or to establish etiology if (1) the layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In the recent case of Davidson v. Shinseki, 581 F. 3rd 1313 
(Fed. Cir. Sept. 14, 2009), the United States Court of 
Appeals for the Federal Circuit (Court) vacated a decision of 
the Court of Appeals for Veterans Claims (CAVC), which had 
held "that 'a valid medical opinion' was required to 
establish nexus, and that [the appellant] was 'not competent' 
to provide testimony as to nexus because she was a layperson.  
In Davidson, the appellant had testified that her husband 
(the Veteran) had committed suicide due to a psychiatric 
disorder etiologically related to his active service.  See 
id.  In rejecting the CAVC's holding, the Court found that 
the CAVC erred by interpreting the provisions of 38 U.S.C.A. 
§ 1154(b) to require that a "'valid medical opinion'" is 
required to prove a nexus.  See Id.  

In the present case, the Board has carefully considered the 
appellant's lay assertions in light of Jandreau and Davidson, 
but the Board finds that the weight of the medical evidence 
is against her assertions.  Initially, the Board notes, the 
appellant is competent to report that the Veteran had been 
treated for anxiety attacks with symptoms similar to that of 
a heart attacks, and that he had been diagnosed with 
hypertension due to his service-connected anxiety and 
depression.  

With regard to the cause of his death, however, the 
appellant's assertions are of minimal probative value.  
First, the Board notes, this situation is factually distinct 
from the situation in Davidson.  In Davidson, the issue was 
whether a layperson could offer a competent opinion 
attributing a Veteran's psychiatric disorder to a physical 
act of the Veteran.  In this case, on the other hand, the 
issue involves the complicated etiological relationship 
between anxiety and depression, hypertension, and a 
myocardial infarction.  In fact, the appellant indicated in 
her Substantive Appeal her belief that the Veteran's anxiety 
attacks "could have" contributed additional stress to his 
heart.  Even accepting this speculative assertion, the 
medical evidence does not suggest that such additional stress 
more than casually shared in producing the myocardial 
infarction causing the Veteran's death

Further, the Board notes, the appellant's conclusions are 
inconsistent with the medical evidence.  First, contrary to 
the assertion in her NOD, the Veteran had been diagnosed with 
a heart condition (coronary artery disease).  Second, to the 
extent the symptoms of the Veteran's anxiety attacks 
paralleled symptoms of a heart attack, the record shows that 
EKGs were performed confirming the Veteran's myocardial 
infarctions.  

In any event, a physician specifically stated in February 
2006 that the Veteran's cardiovascular disease was worsened 
by his smoking.  The appellant has not reported a medical 
professional's opinion controverting this conclusion.  Nor 
has she reported any medical professional's opinion 
indicating that the Veteran's service-connected anxiety and 
depression substantially or materially contributed to the 
myocardial infarction, laryngeal cancer, or COPD causing the 
Veteran's death.  In short, the appellant's assertions do not 
support a finding that the Veteran's service-connected 
anxiety and depression more than casually contributed to his 
death.  See Jandreau, 492 F.3d at 1376-77.  

In conclusion, the Board has carefully reviewed the medical 
and lay evidence of record.  While sympathetic to the 
appellant's claim, the preponderance of the evidence is 
against the claim.  Accordingly, service connection for the 
cause of the Veteran's death must be denied.  

The Board has fully considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Entitlement to service connection for the cause of the 
Veteran's death is denied.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


